Name: Commission Regulation (EEC) No 1204/77 of 6 June 1977 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/30 Official Journal of the European Communities 7. 6 . 77 COMMISSION REGULATION (EEC) No 1204/77 of 6 June 1977 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), and in particular Article 16 (5) thereof, Whereas the Annexes to Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (2), as last amended by Regulation (EEC) No 3320/75 (3), fix the corrective amounts corresponding to the differences in the value of rice or broken rice of the qualities offered on the world market as compared with the value of the standard quality for which the threshold price is fixed ; Whereas offers on the world market have been recorded for rice of the 'Carolina' variety from South America, for 'Gruesos' broken rice from Spain and for broken rice from Africa which are not included in the Annexes to Regulation (EEC) No 1613/71 ; Whereas for the purpose of fixing cif prices a correc ­ tive amount must be fixed for these varieties, taking into account both the Community standard quality and the differences in price and in characteristics between these qualities and those listed in the said Annexes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Annex II to Regulation (EEC) No 1613/71 is hereby replaced by the following Annex : ANNEX II Type Description of the quality of rice Corrective amounts in u.a./tonne of husked rice to be subtracted from the price 1 'Long' China 000 2 Spanish medium 300 3 Uruguay selection , South American Bluerose 500 4 Arkrose , Calrose, Gulfrose , Magnolia, Northrose, Zenith 600 5 USA Bluerose , Nato 1000 6 Pakistani Begami, ' Indo-Chinese' long, Burmese long 12.00 7 Makalioka, Vary Lava 1600 8 South American Carolina 2000 9 Pakistani Basmati , Fortuna, Surinam 31 00 10 Alicambo, Century Patna, Edith of Mexico, Rexoro 41.00 11 Siam 4500 12 Belle Patna, Bluebell , South American Blue Bonnet, Star Bonnet , 50.00 13 Blue Bonnet 55.00' (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 168 , 27 . 7 . 1971 , p. 28 . (3 ) OJ No L 328 , 20 . 12 . 1975, p . 32 . 7. 6 . 77 Official Journal of the European Communities No L 139/31 2. In Annex III to Regulation (EEC) No 1613/71 there shall be added in the column 'Description of the quality of broken rice', under type 3, 'Africa' and 'Spanish Gruesos'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1977 . For the Commission Finn GUNDELACH Vice-President